LAW      OrracE or TnonAs H0
                      ROSERT TREATCENTER
                  50 PARK PLACE, SUITE 400
                  NEWARK, NEw JERsEY 07102
                         TEL: (973) 623-0501
                         FAX: (973 623-0329

                             September 24,   2019

Hon. John Michael Vazquez,      U.S.D.J.
United States Courthouse
50 Walnut Street
NEWARK, N.J. 07102                            VIA ECF-COURTS ONLY

Re:   UNITED STATES v. GILLAR
      Docket No. 17-0544 (3Th4V)

Dear Judge Vazquez:

     In reference to the above pending criminal matter, I
represent the defendant Mr. Roy Gillar.
     There is presently scheduled a telephone conference for
October 03, 2019 commencing at 10:30 A.M.
     I am respectfully requesting the Court issue an order
permitting Mr. Gillar to travel from Oregon to Newark to arrive
on October 01, 2019 and to depart from Newark returning to
Oregon on October 05, 2019.

                              Respectfully submitted,

                              THOMAS R. ASHLEY


                              THOMAS R. ASHLEY, ESQ.
C     Mr. R. Gillar
                                                    r.
      AUSA JASON GOULD
                                          ncfrt
      ALL COUNSEL OF RECORD


                         ot_c.iii_.,tci
